 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

records and information associated with the cellular
telephones assigned call numbers 414-252-6585, 414-
837-8536, and 414-856-6024, (“the Accounts”), that are
more fully described in Attachment A.

case No, 19-MJ-+1210

 

Nee eee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
Ci contraband, fruits of crime, or other items illegally possessed;
CJ property designed for use, intended for use, or used in committing a crime;
Ci a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Title 18, United States Code, Sections 924(c), 1951, 2113, 2119,

The application is based on these facts: See attached affidavit.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Late

Applicant’s signature

Martin Keck, TFO

 

 

 

 

Printed Name and Title
Sworn to beforeyme and signed in my presence: td We. A
to] Judge's signature
City and State: Milwaukee, Wisconsin William E. Duffin, U.S. Magistrate Judge

Case 2:19-mj-01210-WED Filed 06/20/19 Pag ited Wa@ aid 6éument 1
 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
I, Martin Keck, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of an application for a search warrant
for information associated with certain cellular telephones assigned call numbers
414-252-6585, 414-837-8536, and 414-856-6024 (“the SUBJECT PHONES’) that are
stored at premises controlled by T-Mobile / Metro PCS, a wireless telephone service
provider headquartered at 4 Sylvan Way, in Parsippany, New Jersey. The
information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search
warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile / Metro PCS to disclose
to the government copies of the information further described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review the information to locate items
described in Section II of Attachment B.

2. I am a federally deputized Task Force Officer (TFO) with the Federal
Bureau of Investigation (FBI). I have been a TFO with the FBI since 2018. I have
been employed as a law enforcement officer with the Wauwatosa Police Department
for over 12 years. I have investigated bank robberies, business robberies, and
carjackings, and have been involved in search warrants and interrogations
regarding these various offenses. In many cases, I have worked jointly with other

local, state, and federal law enforcement partners. I have participated in numerous

1
Case 2:19-mj-01210-WED Filed 06/20/19 Page 2 of18 Document 1
armed bank robbery, commercial robbery, and carjacking investigations, in violation
of Title 18, United States Code, Sections 924(c), 1951, 2113, 2119, and other related
offenses. I have also received formal training regarding the same.

3. I am an investigative or law enforcement officer of the United States
within the meaning of Section 2510(7) of Title 18, United States Code, in that J am
empowered by law to conduct investigations of and to make arrests for federal
felony offenses.

A. The facts in this affidavit come from my personal observations, my
training and experience, information obtained from witnesses, and information
obtained from other agents during the course of their official duties, all of whom I
believe to be truthful and reliable.

5. Based on the facts set forth in this affidavit, there is probable cause
that Tongon M. Scott (DOB XX/XX/1996) and Ja’Juan W. Payne (DOB XX/XX/1997)
participated in an armed robbery in West Allis, Wisconsin, on February 10, 2019, in
violation of Title 18, United States Code, Sections 1951(a) (Hobbs Act Robbery) and
Title 18, United States Code, Sections 924(c) and 2 (use of a firearm during a crime
of violence).

6. This affidavit is intended to show only that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about

this matter.

2
Case 2:19-mj-01210-WED Filed 06/20/19 Page 3 of18 Document 1
PROBABLE CAUSE

7. On February 10, 2019 at approximately 6:36 a.m., West Allis Police
Officers responded to the Speedway gas station, located at 9111 W. National
Avenue, in the city of West Allis, County of Milwaukee, State of Wisconsin, to
investigate an armed robbery complaint. The West Allis Police Dispatch Center
advised the offender in the armed robbery was a black male, who displayed a
handgun, and was last seen in a dark blue or black mini-van. West Allis Police
Officers responded to the business at which time the West Milwaukee Police
Department advised they located the suspect vehicle and initiated a vehicle pursuit.

8. Law enforcement spoke with the assistant manager of the business,
A.V., and employee, T.L., who was working as a cashier. A.V. said she was working
the cash register when an unknown suspect described as a black male, unknown
age, 601” tall, 160-165 pounds, wearing a blue winter jacket, blue ski mask, and
white gloves entered the store. A.V. stated the suspect approached the cashier
register area and displayed a black handgun with an extended magazine and
pointed the firearm at her. The suspect told A.V. “Give me all the money” and
“Underneath the drawer too.” A.V. opened her cash register and handed the
suspect an estimated $200 in U.S. Currency. A.V. stated a citizen inside the store
approached the suspect from behind and hit the suspect in the head with a glass
Starbucks coffee drink. A.V. stated the suspect ran out of the store and she did not
know where he went from there. A.V. stated there was a blue Caravan parked

directly in front of the business when this happened and the vehicle fled in an

3
Case 2:19-mj-01210-WED Filed 06/20/19 Page 4of18 Document 1
 

unknown direction when the suspect ran. A.V. said the citizen did not remain on
scene and she does not know the identity of the citizen. A.V. did not consent to
being robbed.

9. T.L., the cashier employed at Speedway, advised law enforcement that
she is the first shift cashier and started work at 6:00 a.m. on February 10, 2019.
T.L. said she was behind the counter when a male, 6’ tall, 180 pounds with layers
on, wearing a ski mask, hoodie, black gloves, blue coat, shiny sunglasses, and
holding a black gun with an extended magazine came into the store. T.L. stated the
male told her to “Give me the money, open the register.” T.L. stated she unlocked
the register and gave the male the money. The suspect then told T.L. he wanted to
look inside the register, so she pulled out the drawer of the register. She stated the
male put the money into his pocket. During this time, she stated there was a
customer inside the business. The customer came toward the male and threw a
bottle at the suspect. She stated at that point, she and A.V. both ducked behind the
counter and did not see where the offender went. T.L. stated she asked the male
who threw the item at the offender to remain on scene but he left before officers
arrived on scene.

10. Areceipt from the Speedway store reflects that a total amount of
$227.09 in U.S. Currency was stolen during the robbery.

11. Video surveillance was obtained from Speedway Gasoline Station
located at 9111 W. National Avenue on the morning of February 10, 2019. I

reviewed this video surveillance, which depicts a dark-colored minivan pull up to

4
Case 2:19-mj-01210-WED Filed 06/20/19 Page 5of18 Document 1
 

the Speedway in front of the business. A subject exited the front passenger’s side
door and walked toward the entrance. During the robbery, the suspect was wearing
a white glove(s) and holding an object that appears to be a black pistol with a long
extended magazine. The offender was wearing a blue jacket with the hood up (over
the head) and black shoes. The video captures the cashiers giving the robber money
at gunpoint. The video footage further depicts a male in the store approach the
robber and strike him over the head with what was later identified as a glass bottle.
Finally, video from the exterior of the store depicts the robber running from the
store and crossing the parking lot on foot, with the dark-colored van following
behind.

12. A West Milwaukee Police Officer located the suspect vehicle, later
identified as a 2014 Dodge van, blue in color, (VIN 2C4RDGCG7ER349859),
traveling eastbound on W. National Avenue through the green light at W.
Greenfield Ave. The officer began following behind the van, eastbound on W.
National Avenue. The van drove through a red light at S. 60th Street, at which
point the officer activated the emergency lights and sirens on his fully marked
police vehicle. The officer’s pursuit of the van lasted approximately 3 minutes and
went a distance of approximately 3.6 miles. The van reached speeds in excess of
100 MPH on city streets. The van ultimately crashed at 1653 S. 25th Street in the
City of Milwaukee. Two male occupants fled the vehicle upon the crash.

13. A foot chase of the two male suspects then ensued. Officers from the

West Allis Police Department, the Milwaukee County Sheriffs Office, the

5
Case 2:19-mj-01210-WED Filed 06/20/19 Page 6of18 Document 1
 

Milwaukee Police Department and the West Milwaukee Police Department
responded to the area and located the two suspects. One suspect, identified as

Ja Juan W. Payne, was located in the yard at 1646 S. 26th Street. After a physical
altercation with Payne, officers arrested him. At this time, he was wearing a blue
jacket, black pants, and black shoes. He was observed with a laceration on his head
that was bleeding. Payne stated that the cut to his forehead was from when he was
hit on the head with a bottle. Payne was taken to the West Allis Medical Center for
medical evaluation and treatment.

14. Upon a search of Payne at the medical center, officers recovered from
Payne’s right rear pocket a black LG smart phone (Device #1), which was seized as
evidence. Additionally, near the location of Payne’s arrest, officers found a blue and
black Alcatel flip style cell phone (Device #2) in the bushes in front of 1646 S. 26th
Street, which was ringing. This phone was also seized as evidence.

15. With respect to the second suspect, a citizen at 1737 S. 25th Street
shouted to officers a subject was in her backyard. As the citizen was informing the
officers, the suspect fled from the backyard to S. 25th Street. Officers began
pursuing the suspect on foot. The second suspect, identified as Tongon M. Scott,
was taken into custody at 1814S. 24th Street in the City and County of Milwaukee.

16. After clearing from Speedway located at 9111 W. National Avenue, law
enforcement responded to the vehicle crash scene located in the City and County of

Milwaukee and observed the blue Dodge Caravan with no rear registration plate

6
Case 2:19-mj-01210-WED Filed 06/20/19 Page 7 of 18 Document 1
 

displayed. This vehicle appeared to be the same vehicle observed in the video
surveillance and that which was described by the citizen witness he spoke to.

17. The van used in the armed robbery was listed as stolen with the
Milwaukee Police Department on January 11, 2019.

18. Law enforcement recovered the following from the Dodge Caravan: a
black wallet on the driver’s seat of the minivan containing a Wisconsin photo
identification paper for Tongon M. Scott; a black LG smart phone in the center
console (Device #3); one pair of white gardening style gloves from the center console;
a matching pair of white gloves from the front passenger door; a pair of reflective
style sunglasses on the front passenger floor board; and a longer black hat from the
third row bench seat.

19. Law enforcement also recovered a $5 bill approximately 20 feet west of
the van’s resting location. Approximately 50 feet in front of the $5 bill was a
separate $1 bill. Law enforcement also recovered a $10 bill in front of 2518 W.
Mitchell Street.

20. Additionally, recovered under exterior steps behind 1642 S. 26th Street
in the City and County of Milwaukee was a pile of cash under a wooden set of stairs
leading from the exterior door to the residence. The space under the steps was
covered by a wooden lattice on both sides. Located on the south side of the steps
was a $5 bill in the snow against the lattice. Upon further inspection, a pile of loose
cash totaling $232 that had been stuffed under the steps through the 3” by 3” gaps

in the lattice was observed.

7
Case 2:19-mj-01210-WED Filed 06/20/19 Page 8 of18 Document 1
 

21. Law enforcement also searched the gang way between 1626 S. 26th
Street and 1630 S. 26th Street, which was in Payne’s attempted escape path. Law
enforcement located and recovered a black semi-automatic pistol] with a 31 round
extended magazine inserted in a basement window well located on the north side of
1630 S. 26th Street in the City and County of Milwaukee. The firearm is more
specifically described as a Glock 26 9mm compact semi-automatic pistol bearing
serial number ZME427. The inserted magazine contained 31 rounds of 9 mm
ammunition and there was one round of ammunition chambered in the firearm.
The firearm matches the victims’ description of the gun used in the robbery. It is
also consistent with the gun depicted on the Speedway surveillance footage.

22. A Wisconsin criminal history check indicates that Ja’Juan W. Payne is
a convicted felon.

23. Onor about February 10, 2019, after Payne was medically cleared
from Aurora West Allis Medical Center, he was conveyed to the West Allis Police
Department at which time officers positively identified Payne’s identity through the
Morpho Fingerprint Machine.

24. Onor about February 10, 2019, co-actor Scott gave a Mirandized
statement wherein he stated that he stole the blue minivan a few weeks before the
Speedway robbery. He identified Payne and further stated that Payne said in the
van that he was going to “hit” the Speedway. Scott admitted knowing that he
thought it meant Payne would rob the store, although he stated he thought it was a

“joke.” On this same date, Scott provided verbal and written consent to search his

8
Case 2:19-mj-01210-WED Filed 06/20/19 Page 9of18 Document 1
 

 

cellular phone (Device #3). Scott provided a corresponding telephone number for his
cellular phone of (414) 856-6024 and the pass code.

25. Investigators from the West Allis Police Department applied for and
were granted a search warrant authorizing a search of Devices #1 and #2. The
warrant was signed by the Honorable Janet Protasieciwz, Judicial Court Judge of
the First Judicial District of Wisconsin, on February 19, 2019.

a. A forensic examination was conducted of the black LG smart
phone’s (Device #1) SIM card utilizing Cellebrite software. The examination
revealed the phone had a phone number of 414-887-8536.

b. A forensic examination was conducted of the blue and black
Alcatel flip phone’s (Device #2) SIM card utilizing Cellebrite software. The
examination revealed the phone had a phone number of 414-252-6585.

c. A forensic examination was conducted of the black LG smart
phone (Device #8) utilizing Cellebrite software. The examination revealed the
phone had a phone number of 414-856-6024.

26. I submit that there is probable cause to believe that the records
identified in Attachment B, which correspond to telephone numbers 414-252-6585,
414-837-8536 and 414-856-6024, are likely to constitute evidence of the above-
described armed robbery. According to law enforcement databases, Metro PCS was
the Provider for these telephone numbers during the time period at issue. Affiant
knows through prior investigations that T-Mobile is the parent company to Metro

PCS.

9
Case 2:19-mj-01210-WED Filed 06/20/19 Page 10o0f18 Document 1
 

27.  %Inmy training and experience, I have learned that T-Mobile / Metro
PCS is a company that provides cellular telephone access to the general public. I
also know that providers of cellular telephone service have technical capabilities
that allow them to collect and generate information about the locations of the
cellular telephones to which they provide service, including cell-site data, also
known as “tower/face information” or “cell tower/sector records.” Cell-site data
identifies the “cell towers” (i.e., antenna towers covering specific geographic areas)
that received a radio signal from the cellular telephone and, in some cases, the
“sector” (i.e., faces of the towers) to which the telephone connected. These towers
are often a half-mile or more apart, even in urban areas, and can be 10 or more
miles apart in rural areas. Furthermore, the tower closest to a wireless device does
not necessarily serve every call made to or from that device. Accordingly, cell-site
data provides an approximate location of the cellular telephone but is typically less
precise than other types of location information, such as E-911 Phase II data or
Global Positioning Device (“GPS”) data.

28. Based on my training and experience, I know that T-Mobile / Metro
PCS can collect cell-site data about the SUBJECT PHONES. I also know that
wireless providers such as T-Mobile / Metro PCS typically collect and retain cell-site
data pertaining to cellular phones to which they provide service in their normal
course of business in order to use this information for various business-related

purposes.

10
Case 2:19-mj-01210-WED Filed 06/20/19 Page 11o0f18 Document 1
 

29. Based on my training and experience, I know that wireless providers
such as T-Mobile / Metro PCS typically collect and retain information about their
subscribers in their normal course of business. This information can include basic
personal information about the subscriber, such as name and address, and the
method(s) of payment (such as credit card account number) provided by the
subscriber to pay for wireless telephone service. I also know that wireless providers
such as T-Mobile / Metro PCS typically collect and retain information about their
subscribers’ use of the wireless service, such as records about calls or other
communications sent or received by a particular phone and other transactional
records, in their normal course of business. In my training and experience, this
information may constitute evidence of the crimes under investigation because the
information can be used to identify the SUBJECT PHONES’ user or users and may
assist in the identification of co-conspirators.

AUTHORIZATION REQUEST

30. Based on the foregoing, I request that the Court issue the proposed
search warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal
Procedure 41.

31. I further request that the Court direct T-Mobile / Metro PCS to disclose
to the government any information described in Section I of Attachment B that is
within its possession, custody, or control. Because the warrant will be served on T-

Mobile / Metro PCS, who will then compile the requested records at a time

11
Case 2:19-mj-01210-WED Filed 06/20/19 Page 12 o0f18 Document 1
 

convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night.

12
Case 2:19-mj-01210-WED Filed 06/20/19 Page 13 0f18 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to records and information associated with the cellular
telephones assigned call numbers 414-252-6585, 414-837-8536, and 414-856-6024,
(“the Accounts”), that are stored at premises controlled by T-Mobile / Metro PCS

(“the Provider”), headquartered at 4 Sylvan Way, in Parsippany, New Jersey.

1
Case 2:19-mj-01210-WED Filed 06/20/19 Page 14o0f18 Document 1
 

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, including any information that has

been deleted but is still available to the Provider or that has been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose to the government the following information pertaining to the Accounts

listed in Attachment A for the time period February 7, 2019 through February 12,

2019:

a. The following information about the customers or subscribers of the

Accounts:

ii.

lil.

iv.

V1.

Names (including subscriber names, user names, and screen
names);

Addresses (including mailing addresses, residential addresses,
business addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”)
addresses) associated with those sessions;

Length of service (including start date) and types of service
utilized;

Telephone or instrument numbers (including MAC addresses,

Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);

1

Case 2:19-mj-01210-WED Filed 06/20/19 Page 15 o0f18 Document 1
 

Mobile Identification Number (“MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital
Network Number (“MSISDN”); International Mobile Subscriber
Identity Identifiers (“IMSI”), or International Mobile Equipment
Identities (“IMEI”);

vii. Other subscriber numbers or identities (including the
registration Internet Protocol (“IP”) address); and

vili. Means and source of payment for such service (including any
credit card or bank account number) and billing records.

b. All records and other information (not including the contents of
communications) relating to wire and electronic communications sent
or received by the Accounts, including:

1. the date and time of the communication, the method of the
communication, and the source and destination of the
communication (such as the source and destination telephone
numbers (call detail records), email addresses, and IP
addresses); and

ii. information regarding the cell tower and antenna face (also
known as “sectors”) through which the communications were
sent and received.

II. Information to be Seized by the Government
All information described above in Section I that constitutes evidence of

violations of 18 U.S.C. § 1951(a) & 924(c) during the time period February 7, 2019

through February 12, 2019.

2
Case 2:19-mj-01210-WED Filed 06/20/19 Page 16 of18 Document 1
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO
FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

 

I, , attest, under penalties of perjury by the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this certification is true and correct. Iam employed by T-Mobile / Metro
PCS, and my title is . Iam qualified to authenticate the
records attached hereto because I am familiar with how the records were created,
managed, stored, and retrieved. I state that the records attached hereto are true
duplicates of the original records in the custody of T-Mobile / Metro PCS. The attached
records consist of [GENERALLY DESCRIBE RECORDS
(pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly
conducted business activity of T-Mobile / Metro PCS, and they were made by T-Mobile /
Metro PCS as a regular practice; and

b. such records were generated by T-Mobile / Metro PCS’s electronic process or
system that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s),
or file(s) in the custody of T-Mobile / Metro PCS in a manner to ensure that they are true
duplicates of the original records; and

2. the process or system is regularly verified by T-Mobile / Metro PCS,
and at all times pertinent to the records certified here the process and system functioned

properly and normally.

Case 2:19-mj-01210-WED Filed 06/20/19 Page17of18 Document 1
 

I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.

 

Date Signature

Case 2:19-mj-01210-WED Filed 06/20/19 Page 18o0f18 Document 1
